                                                     U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     May 8, 2020

BY ECF

Hon. Kimba M. Wood
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re: United States v. Brito, 20 Cr. 200 (KMW)

Dear Judge Wood:

        After discussions with pretrial services, the parties have agreed to remove GPS location
monitoring as a condition of the defendant’s release. Accordingly, the parties respectfully request
that the Court modify the defendant’s conditions of release to remove that condition. All other
conditions set by the Court would remain in place.


                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney

                                         by: _____________________________
                                             Peter J. Davis
                                             Assistant United States Attorneys
                                             (212) 637-2468

cc: Marne Lenox, Esq. (by ECF)
    Pretrial Services (by Email)
